Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 1 of 28 PageID# 1
                                                                                      FILED

                          UNITED STATES DISTRICT COURT
                                                                                  SEP 1 3 2021
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                NORFOLK DIVISION                             CLERK, U.S. DISTRICT COUHl
                                                                                      NORFOLK. VA

 CHRISTOPHER LACCINOLE
 Plaintiff
                                                  CA.NO.: o2^j/cv/SD^
 Vs.


 COVA Home Realty LLC,
&                                                 JURY TRIAL REQUESTED
 DOES 1-10, inclusive
 Defendants

                                       COMPLAINT


                                   1. INTRODUCTION

       Plaintiff, a consumer, alleges that COVA Home Realty LLC("Cova")harassed him

       with robodialed telemarketing solicitations without the prior express written consent

       of Plaintiff.


       The Plaintiff brings this action alleging that the Defendant Cova and Does 1-10

       engaged in harassing, abusive, and prohibited conduct while soliciting for business in

       violation of the Telephone Consumer Protection Act,47 U.S.C. § 227(hereinafter

       "TCPA"). The Plaintiff seeks statutory damages, and injunctive relieffrom each

       Defendant under the TCPA.

       The Plaintiff further alleges that Defendants engaged in harassing, abusive, and

       prohibited conduct while soliciting for business in violation ofthe Virginia

       Telephone Privacy Protection Act, Va. Stat. Ann.§ 59.1-510 et. seq.(hereinafter

       "VTPPA"). The Plaintiff seeks statutory damages, attorney fees, costs, and

       injunctive relieffrom each Defendant under the VTPPA.

       Cova commissioned automated telemarketing text messages to send to Plaintiffs


                                              1
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 2 of 28 PageID# 2




      wireless cellular telephone listed on the National Do Not Call Registry.

5.    Cova failed to maintain adequate procedures to engage in telemarketing. This

      includes the creation, use, and accurate maintenance of an internal do not call list.

6.    Plaintiff never consented to receive these calls and text messages.

7.    Any violations by Defendants were knowing, willful, intentional, and Defendants

      did not maintain procedures reasonably adapted to avoid any such violation.

                            n. JURISDICTION AND VENUE

8.    This Court has jurisdiction to hear the TCPA claims in this matter pursuant to 47

      U.S.C. § 227(b)(3) and 47 U.S.C. § 227(c)(5). See Mims v. Arrow Fin. Servs., LLC, 132

      S. Ct. 740, 745 (2012).

9.    This Court has jurisdiction to hear the supplemental state law claims pursuant to 28

      U.S.C § 1367.

10.   Venue is proper because the Defendant Cova is a resident of the Commonwealth of

      Virginia and because a substantial part ofthe events or omissions giving rise to the

      claims occurred in this District, as the automated calls at issue were commissioned

      from this District.


                                       m. PARTIES

11.   Plaintiff is a natural person.

12.   Plaintiff has a wireless cellular telephone with a Virginia area code.

13.   Plaintiff is an adult resident of Narragansett, Rhode Island.

14.   Defendant COVA Home Realty LLC is headquartered in Virginia Beach, VA,and is

      part of the Real Estate Industry.

15.   Defendant maintains its headquarters at 2752 Nestlebrook Trail, Virginia Beach, VA,
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 3 of 28 PageID# 3




      23456.


16.   Upon information and belief, Defendant Cova may be served upon its registered

      agent in the Commonwealth of Virginia, to wit: Randolph James Tappen at 3720

      Holland Rd Ste 103, Virginia Beach, VA,23452-2859.

17.   Other defendants may be discovered in the course of litigation, and Plaintiff

      respectfully prays that the Court wiU permit the addition oflater discovered parties

      upon motion.

                              IV. TCPA BACKGROUND

18.   In 1991, Congress enacted the TCPA to regulate the explosive growth of the

      telemarketing industry. In so doing. Congress recognized that "[u]nrestricted

      telemarketing... can be an intrusive invasion of privacy [.]" Telephone Consumer

      Protection Act of 1991, Pub. L. No. 102-243, § 2(5)(1991)(codified at 47 U.S.C.§

      227).

The TCPA Prohibits Automated Telemarketing Calls to Cellular Telephones and Numbers

                                     Charged Per Call.

19.   The TCPA makes it unlawful "to make any call(other than a call made for

      emergency purposes or made with the prior express consent of the called party) using

      an automatic telephone dialing system(ATDS)or an artificial or prerecorded voice

      ... to any telephone number assigned to a ... cellulsir telephone service or to a

      number that is charged per call. See 47 U.S.C. § 227(b)(1)(A). The TCPA provides a

      private cause of action to persons who receive calls in violation of47 U.S.C. §

      227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

20.   According to findings by the Federal Communication Commission("FCC"), the
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 4 of 28 PageID# 4




      agency Congress vested with authority to issue regulations implementing the TCPA,

      such calls are prohibited because, as Congress found, automated or prerecorded

      telephone calls are a greater nuisance and invasion ofprivacy than live solicitation

      calls, and such calls can be costly and inconvenient.

21.   The FCC also recognized that "wireless customers are charged for incoming calls

      whether they pay in advance or after the minutes are used." In re Rules and

      Regulations Implementing the Tel. ConsumerPrat. Act of1991^ CG Docket No. 02-278,

      Report and Order, 18 F.C.C. Red. 14014, 14115 ^ 165(2003).

22.   In 2013, the FCC required prior express written consent for all autodialed or

      prerecorded telemarketing calls ("robocalls") to wireless numbers and residential

      lines. Specifically, it ordered that:

      [A] consumer's written consent to receive telemarketing robocalls must be signed
      and be sufficient to show that the consumer:(1)received "clear and conspicuous
      disclosure" ofthe consequences of providing the requested consent, i.e., ffiat the
      consumer wiQ receive future calls that deliver prerecorded messages by or on behalf
      of a specific seller; and(2)having received this information, agrees unambiguously
      to receive such calls at a telephone number the consumer designates.[] In addition,
      the written agreement must be obtained "without requiring, directly or indirectly,
      that the agreement be executed as a condition ofpurchasing any good or service.]]"

 In the Matter ofRules & Regulations Implementing the Tel ConsumerProt. Act of199f 27 F.C.C.
                                                  Red. 1830,1844(2012)(footnotes omitted).

                             The National Do Not Call Registry

23.   The National Do Not Call Registry allows consumers to register their telephone

      numbers and thereby indicate their desire not to receive telephone solicitations at

      those numbers. See 47 C.F.R. § 64.1200(c)(2). A listing on the Registry "must be

      honored indefmitely, or until the registration is cancelled by the consumer or the

      telephone number is removed by the database administrator." Id.
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 5 of 28 PageID# 5




24.   The TCPA and implementing regulations prohibit the initiation of telephone

      solicitations to residential telephone subscribers to the Registry. 47 U.S.C. § 227(c);

      47 C.F.R.§ 64.1200(c)(2).

                   The TCPA's Internal Do Not Call List Requirements

25.   The TCPA's implementing regulations prohibit any company from initiating any

      telemarketing call unless the company has implemented internal procedures for

      maintaining a list ofpersons who request not to be called by the entity. 47 C.F.R.

      64.1200(d). Such intemal procedures must meet certain minimum requirements to

      allow the entity to initiate telemarketing calls. 47 C.F.R. 64.1200(d)(l)-(6).

26.   This includes the requirements that:

      • "Persons or entities making calls for telemarketing purposes must have a written

         policy, available upon demand,for maintaining a do-not-call list"(47 C.F.R.

         64.1200(d)(1));

      • "Personnel engaged in any aspect oftelemarketing must be informed and trained

         in the existence and use of the do-not-caU list"(47 C.F.R. 64.1200(d)(2));

27.   Pursuant to 47 C.F.R. 64.1200(e), the rules set forth above in 47 C.F.R. 64.1200(d)

      are "applicable to any person or entity making telephone solicitations or

      telemarketing caUs to wireless telephone numbers...."

                            V. FACTUAL ALLEGATIONS

28.   Plaintiff is a person as that term is defined by 47 U.S.C. § 153(39).

29.   Defendant is a person as that term is defined by 47 U.S.C. § 153(39).

30.   Defendant is a "telephone solicitor" as that term is defmed by Va. Stat. Ann.§ 59.1-

      510.
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 6 of 28 PageID# 6




31.   In a quest to compete with other businesses, Cova implemented a telemarketing tool

      that transmitted text message solicitations to consumers.

32.   Cova transmitted these text messages to offer their real estate services.

33.   Cova transmitted these text messages to advertise property for sale.

34.   Cova transmitted these text messages to offer property for sale.

35.   Cova employed artificial or prerecorded messages.

36.   Plaintiff does not have a "personal relationship" with Cova as the term "personal

      relationship" is defined by Va. Stat. Ann.§ 59.1-510.

37.   Plaintiff does not have a "established business relationship" with Cova as the term

      "established business relationship" is defmedby Va. Stat. Ann.§ 59.1-510.

38.   Plaintiff did not consent to Cova contacting him regarding any products or services.

39.   As a consumer, Plaintiff purchased a wireless cellular telephone in 2019 for

      residential purposes only.

40.   Plaintiff's wireless cellular telephone is not associated with any business.

41.   Plaintiff's wireless cellular telephone has a limited minutes plan and limited text

      messages plan, so that when Cova places calls or text messages to Plaintiff, Cova

      depletes the minutes or text messages on Plaintiffs plan.

42.   On June 24,2021 at approximately 7:27 AM ET,Plaintiff received an artificial,

      prerecorded message from Cova on his wireless cellular telephone.

43.   The message came from a Virginia telephone number 757-231-9196 and is

      represented below:
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 7 of 28 PageID# 7




                                                             CALL
                          7572319196


                                    Thursday,June 24,2021

                             Hi, is this Pam? This is
                             Paolo's assistant w/ Cova
                            Home Realty. I had a note you
                            were searching on Facebook
                            in Suffolk. Have you zeroed
                            in on any neighborhoods or
                            school zones you'd like to
                             move to one day? Also, if
                            you're not interested in being
                            texted,just let me know.            7:27 AM




44.   Cova initiated, or caused to be initiated, a telephone solicitation call to Plaintiff

      before 8:00 a.m. local time at Plaintiffs location.

45.   Cova never had the prior consent ofPlaintiff to initiate a telephone solicitation call.

46.   "Paolo's assistant w/ Cova Home Realty" did not identify themselves by their first

      and last name.


47.   "Paolo's assistant w/ Cova Home Realty" did not identify the fully name of the

      "Paolo" person on whose behalf the telephone solicitation call is being made

      promptly upon making contact with the called person.

48.   Less than two hours after Plaintiffreceived the first solicitation text message from

      Cova, Plaintiff received yet another text message solicitation from Cova.

49.   The second message came from the same Virginia telephone number 757-231-9196

      on June 24, 2021 at approximately 9:21 AM ET and is represented below:
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 8 of 28 PageID# 8




                          Can you confirm if this is
                          Pam's number or if someone
                          gave us the wrong info? If
                          this is Pam's number,this is
                          Paolo's assistant w/ Cova
                          Home Realty and I found
                          a few listings in Suffolk
                          on our website. Here is a
                          link: https://search.weseil
                          hamptonroadsva.eom/t/
                           Lf2HC                              9:21 AM




50.   Cova acknowledged that they did not know if they had the correct number.

51.   Cova acknowledged that they did not have consent to send telephone solicitations to

      Plaintiffs wireless cellular telephone.

52.   Cova attempted to offer or advertise property for purchase through the telephone

      solicitation.

53.   Because the artificial, prerecorded messages were for telemarketing purposes, Cova

      was required to have express written consent prior to making calls or sending text

      messages.


54.   Plaintiff never confirmed any information to Cova.

55.   Plaintiff never responded to any Cova messages because he didn't want to deplete

      the limited text message plan he purchased.

56.   Plaintiff continued to receive telephone solicitations from Cova for several months

      thereafter.

57.   Plaintiffs cellular telephone number has been listed with the national Do Not Call


                                                8
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 9 of 28 PageID# 9




      registry since February 10, 2005.

58.   The prerecorded messages did not clearly state the name under which the entity is

      registered to conduct business that is responsible for initiating the caU to Plaintiff.

59.   Defendants' text messages directly interfered with Plaintiffs right to peacefully enjoy

      a service that Plaintiff purchased, and caused Plaintiff a significant amount of

      anxiety, fhistration, and annoyance.

60.   The text messages to Plaintiffs cellular telephone number were not initiated for an

      emergency purpose.


61.   The text messages were annoying, abusive, and harassing to Plaintiff.

62.   The text messages to Plaintiffinvaded the privacy interests that the TCPA was

      intended to protect.

63.   Defendants do not maintain a written policy for maintaining a do-not-call list.

64.   Defendants have not informed and trained personnel engaged in making text

      messages on the use ofthe do-not-call list.

65.   Plaintiff incurred damages as a result of Defendants' unlawful conduct.

66.   Defendants' text messages harmed Plaintiff by causing the very harm that Congress

      sought to prevent-a "nuisance and invasion of privacy."

67.   Defendants' text messages harmed Plaintiff by trespassing upon and interfering with

      Plaintiffs rights and interests in Plaintiffs cellular telephone.

68.   Defendants' text messages harmed Plaintiff by trespassing upon and interfering with

      Plaintiffs rights and interests in Plaintiffs cellular telephone line.

69.   Defendants' text messages harmed Plaintiff by intruding upon Plaintiffs seclusion.

70.   Defendants harassed Plaintiff by incessantly texting Plaintiffs telephone.
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 10 of 28 PageID# 10




 11.   Defendants' text messages harmed PlaintifFby causing Plaintiff aggravation and

       annoyance.


 72.   Defendants' text messages harmed Plaintiffby wasting Plaintiffs time.

 73.   Defendants' text messages harmed Plaintiffby depleting the battery life on Plaintiffs

       cellular telephone.

 74.   Defendants' text messages harmed Plaintiffby using the limited text messages

       allocated to Plaintiff by Plaintiffs cellular telephone plan that he purchased.

 75.   Defendants' text messages harmed Plaintiffby using data storage space in Plaintiffs

       cellular telephone.

       COUNT I- Telephone Consumer Protection Act-47 CFR § 64.1200(a)(2)

 76.   The acts ofthe Defendants constitute violations of the Telephone Consumer

       Protection Act.

 77.   Defendants violated regulations ofthe TCPA including, but not limited to, the

       following:

       i.   No person or entity may initiate, or cause to be initiated, any telephone call that
            includes or introduces an advertisement or constitutes telemarketing, using an
            automatic telephone dialing system or an artificial or prerecorded voice, to any
            ofthe lines or telephone numbers described in paragraphs (a)(l)(i) through (iii)
            ofthis section.
                                                                      47 CFR § 64.1200(a)(2).

 78.   Defendants damaged Plaintiff by calling his cellular phone with telemarketing

       messages and using the limited minutes plan and limited text messages plan in

       Plaintiffs cellular telephone plan that Plaintiff purchased.

 79.   As a result of Defendants' actions, under 47 U.S.C. § 227(b)(3), Plaintiff is entitled to

       an award ofstatutory damages of$500.00 "for each such violation" and an

       injunction prohibiting future conduct in violation ofthe TCPA.


                                              10
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 11 of 28 PageID# 11




 80.   Since Defendants' violations were committed willfully and knowingly, Plaintiff

       requests an award ofstatutory damages of$1,500.00 under 47 U.S.C. § 227(b)(3)for

       each such violation.

 Wherefore, the Plaintiff requests judgment against each Defendant for:

               1) Actual Damages pursuant to 47 U.S.C. § 227(b)(3);
               2) Statutory Damages in the amount of$1,500 for each such violation
                  pursuant to 47 U.S.C.§ 227(b)(3);
               3) Injunctive Reliefto restrain and enjoin Defendant from calling Plaintiff.
               4) Referral to the Virginia Attorney General for prosecution under 47 U.S.C.
                  § 227(g).
               5) Such other relief as the Court may deem just and appropriate.

       COUNT n- Telephone Consumer Protection Act-47 CFR § 64.1200(b)(1)

 81.   The acts of the Defendants constitute violations of the Telephone Consumer

       Protection Act.

 82.   Defendants violated regulations ofthe TCPA including, but not limited to, the

       following:

        i.   All artificial or prerecorded voice telephone messages shall at the beginning of
             the message, state clearly the identity of the business, individual, or other entity
             that is responsible for initiating the call. If a business is responsible for initiating
             the call, the name under which the entity is registered to conduct business with
             the State Corporation Commission(or comparable regulatory authority) must
             be stated.
                                                                          47 CFR § 64.1200(b)(1).

 83.   Since Defendants did not properly identify themselves to Plaintiff during the

       prerecorded message. Defendants' conduct damaged Plaintiff by forcing him to incur

       expenses to conduct further research to determine who was actually calling Plaintiff.

 84.   As a result of Defendants' actions, under 47 U.S.C. § 227(b)(3), Plaintiff is entitled to

       an award ofstatutory damages of$500.00 "for each such violation" and an

       injunction prohibiting future conduct in violation of the TCPA.



                                                11
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 12 of 28 PageID# 12


 85.   Since Defendants' violations were committed willfully and knowingly, Plaintiff

       requests an award of statutory damages of$1,500.00 under 47 U.S.C. § 227(b)(3)for

       each such violation.


 Wherefore, the Plaintiff requests judgment against each Defendant for:

              1) Actual Damages pursuant to 47 U.S.C. § 227(b)(3);
              2) Statutory Damages in the amount of$1,500 for each such violation
                 pursuant to 47 U.S.C. § 227(b)(3);
              3) Injunctive Relief to restrain and enjoin Defendant from placing calls
                 without proper identification.
              4) Referral to Ae Virginia Attorney General for prosecution under 47 U.S.C.
                 § 227(g).
              5) Such other relief as the Court may deem just and appropriate.

       COUNT HI- Telephone Consumer Protection Act-47 CFR § 64.1200(b)(3)

 86.   The acts ofthe Defendants constitute violations ofthe Telephone Consumer

       Protection Act.


 87.   Defendants violated regulations ofthe TCPA including, but not limited to, the

       following:

        i.   In every case where the artificial or prerecorded voice telephone message
             includes or introduces an advertisement or constitutes telemarketing and is
             delivered to a residential telephone line or any ofthe lines or telephone
             numbers described in paragraphs (a)(l)(i) through (iii), provide an automated,
             interactive voice- and/or key press-activated opt-out mechanism for the called
             person to make a do-not-call request.
                                                                      47 CFR § 64.1200(b)(3).

 88.   Since Defendants did not provide an opt-out mechanism to Plaintiff during the

       prerecorded message. Defendants' conduct damaged Plaintiff by forcing him to incur

       expenses from further phone calls or prerecorded messages to Plaintiffs cellular

       telephone.

 89.   As a result of Defendants' actions, under 47 U.S.C. § 227(b)(3), Plaintiff is entitled to

       an award ofstatutory damages of$500.00 "for each such violation" and an


                                              12
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 13 of 28 PageID# 13




       injunction prohibiting future conduct in violation ofthe TCPA.

 90.   Since Defendants' violations were committed wiQfully and knowingly, Plaintiff

       requests an award ofstatutory damages of$1,500.00 under 47 U.S.C. § 227(b)(3)for

       each such violation.

 Wherefore, the Plaintiffrequests judgment against each Defendant for:

              1) Actual Damages pursuant to 47 U.S.C. § 227(b)(3);
              2) Statutory Damages in the amount of$1,500 for each such violation
                 pursuant to 47 U.S.C. § 227(b)(3);
              3) Injunctive Reliefto restrain and enjoin Defendant from placing calls
                 without an interactive opt-out mechanism.
              4) Referral to the Virginia Attorney General for prosecution under 47 U.S.C.
                 § 227(g).
              5) Such other relief as the Court may deem just and appropriate.

       COUNT rv- Telephone Consumer Protection Act-47 CFR § 64.1200(c)(2)

 91.   The acts ofthe Defendants constitute violations ofthe Telephone Consumer

       Protection Act.


 92.   Defendants violated regulations of the TCPA including, but not limited to, the

       following:

        i.   No person or entity shall initiate any telephone solicitation to a residential
             telephone subscriber who has registered his or her telephone number on the
             national do-not-call registry of persons who do not wish to receive telephone
             solicitations that is maintained by the Federal Government.
                                                                       47 CFR § 64.1200(c)(2).

       ii.   The rules set forth in paragraph(c) and(d)ofthis section [47 CFR § 64.1200]
             are applicable to any person or entity making telephone solicitations or
             telemarketing calls to wireless telephone numbers to the extent described in the
             Commission's Report and Order, CG Docket No. 02-278, FCC 03-153,"Rules
             and Regulations Implementing the Telephone Consumer Protection Act of
             1991."
                                                                        47 CFR § 64.1200(e).

 93.   Since Defendants called Plaintiffs cellular telephone whUe his telephone was on the

       National Do Not Call Registry, Defendants' conduct damaged Plaintiff by forcing


                                             13
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 14 of 28 PageID# 14




       him to incur expenses from further phone calls or text messages to Plaintiffs cellular

       telephone.

 94.   As a result of Defendants' actions, under 47 U.S.C. § 227(b)(3), Plaintiff is entitled to

       an award of statutory damages of$500.00 "for each such violation" and an

       injunction prohibiting future conduct in violation of the TCPA.

 95.   Since Defendants' violations were committed willfully and knowingly, Plaintiff

       requests an award ofstatutory damages of$1,500.00 under 47 U.S.C. § 227(b)(3)for

       each such violation.


 Wherefore, the Plaintiffrequests judgment against each Defendant for:

               1) Actual Damages pursuant to 47 U.S.C. § 227(b)(3);
               2) Statutory Damages in the amount of$1,500 for each such violation
                  pursuant to 47 U.S.C. § 227(b)(3);
               3) Injunctive Reliefto restrain and enjoin Defendant from catling numbers
                  on the National Do Not Call Registry.
               4) Referral to the Virginia Attorney General for prosecution under 47 U.S.C.
                  § 227(g).
               5) Such other relief as the Court may deem just and appropriate.

       COUNT y-Telephone Consumer Protection Act-47 CFR § 64.1200(d)(1)

 96.   The acts ofthe Defendants constitute violations of the Telephone Consumer

       Protection Act.

 97.   Defendants violated regulations ofthe TCPA including, but not limited to, the

       following:

        i.   Written policy. Persons or entities making calls for telemarketing purposes
             must have a written policy, available upon demand, for maintaining a do-not-
             call list.
                                                                      47 CFR § 64.1200(d)(1).

 98.   Defend2ints do not have a written policy, available upon demand,for maintaining a

       do-not-call list.




                                              14
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 15 of 28 PageID# 15




 99.    As a result of Defendants' actions, under 47 U.S.C. § 227(b)(3), Plaintiff is entitled to

        an award of statutory damages of$500.00 "for each such violation" and an

        injunction prohibiting future conduct in violation of the TCPA.

 100.   Since Defendants' violations were committed willfuUy and knowingly. Plaintiff

        requests an award ofstatutory damages of$1,500.00 under 47 U.S.C. § 227(b)(3)for

        each such violation.

 Wherefore, the Plaintiff requests judgment against each Defendant for:

                1) Actual Damages pursuant to 47 U.S.C. § 227(b)(3);
                2) Statutory Damages in the amount of$1,500 for each such violation
                   pursuant to 47 U.S.C.§ 227(b)(3);
                3) Injunctive Relief to restrain and enjoin Defendant from placing caUs
                   without a written policy, available upon demand,for maintaining a do-
                     not-call list.
                4) Referral to the Virginia Attorney General for prosecution under 47 U.S.C.
                   § 227(g).
                5) Such other relief as the Court may deem just and appropriate.

        COUNT VI- Telephone Consumer Protection Act-47 CFR § 64.1200(d)(2)

 101.   The acts ofthe Defendants constitute violations of the Telephone Consumer

        Protection Act.


 102.   Defendants violated regulations of the TCPA including, but not limited to, the

        following:

        ii.   Training of personnel engaged in telemarketing. Personnel engaged in any
              aspect of telemarketing must be informed and trained in the existence and use
              of the do-not-call list.
                                                                       47 CFR § 64.1200(d)(2).

 103.   Defendants do not inform and train personnel in the existence and use of the do-not-

        call list.


 104.   As a result of Defendants' actions, under 47 U.S.C. § 227(b)(3), Plaintiff is entitled to

        an award ofstatutory damages of$500.00 "for each such violation" and an


                                               15
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 16 of 28 PageID# 16




         injunction prohibiting future conduct in violation of the TCPA.

 105.    Since Defendants' violations were committed willfully and knowingly, Plaintiff

         requests an award ofstatutory damages of$1,500.00 under 47 U.S.C, § 227(b)(3)for

         each such violation.

 Wherefore, the Plaintiff requests judgment against each Defendant for:

                 1) Actual Damages pursuant to 47 U.S.C. § 227(b)(3);
                 2) Statutory Damages in the amount of$1,500 for each such violation
                    pursuant to 47 U.S.C. § 227(b)(3);
                 3) Injunctive Relief to restrain and enjoin Defendant from placing calls while
                    not informing and training personnel on the existence and use ofthe do-
                      not-call list.
                4) Referral to the Virginia Attorney Genersil for prosecution under 47 U.S.C.
                   § 227(g).
                5) Such other relief as the Court may deem just and appropriate.

        COUNT Vn- Telephone Consiuner Protection Act-47 CFR §64.1200(d)(4)

 106.    The acts of the Defendants constitute violations ofthe Telephone Consumer

         Protection Act.

 107.    Defendants violated regulations of the TCPA including, but not limited to, the

         following:

        iii.   Identification ofsellers and telemarketers. A person or entity making a call for
               telemarketing purposes must provide the called party with the name ofthe
               individual caller, the name ofthe person or entity on whose behalf the call is
               being made, and a telephone number or address at which the person or entity
               may be contacted.
                                                                       47 CFR § 64.1200(d)(4).

 108.    Since Defendants did not identify the name of the caller, Defendants' conduct

         damaged Plaintiffby forcing him to incur expenses to determine who called

         Plaintiffs cellular telephone.

 109. Since Defendants did not identify the name of the entity on whose behalfthe call is

        being made, Defendants' conduct damaged Plaintiff by forcing him to incur expenses


                                                16
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 17 of 28 PageID# 17




        to determine who called PlaintifFs cellular telephone.

 110.   Since Defendants did not identify the telephone number ofthe caller, Defendants'

        conduct damaged Plaintiffby forcing him to incur expenses to determine who called

        Plaintiffs cellular telephone.

 111.   Since Defendants did not identify the address ofthe caller, Defendants' conduct

        damaged Plaintiff by forcing him to incur expenses to determine who called

        PlaintifFs cellular telephone.

 112.   As a result of Defendants' actions, under 47 U.S.C. § 227(b)(3), Plaintiff is entitled to

        an award ofstatutory damages of$500.00 "for each such violation" and an

        injunction prohibiting future conduct in violation ofthe TCPA.

 113.   Since Defendants' violations were committed willfully and knowingly. Plaintiff

        requests an award ofstatutory damages of$1,500.00 under 47 U.S.C. § 227(b)(3)for

        each such violation.

"Wherefore, the Plaintiff requests judgment against each Defendant for:

               1) Actual Damages pursuant to 47 U.S.C. § 227(b)(3);
               2) Statutory Damages in the amount of$1,500 for each such violation
                  pursuant to 47 U.S.C. § 227(b)(3);
               3) Injunctive Relief to restrain and enjoin Defendant from placing calls
                  without proper identification.
               4) Referral to Ae "Virginia Attorney General for prosecution under 47 U.S.C.
                  § 227(g).
               5) Such other relief as the Court may deem just and appropriate.

        COUNT "Vin - Telephone Consmner Protection Act-47 U.S.C.§ 227(c)(5)

 114. The acts ofthe Defendants constitute violations ofthe Telephone Consumer

        Protection Act.

 115.   Defendants' violations of the TCPA include, but are not limited to, the following:

          i.   Placing more than one telephone call to PlaintifFs cellular phone without


                                               17
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 18 of 28 PageID# 18




               consent in violation of the TCPA regulations.

 116.   As a result of Defendants' actions, under 47 U.S.C. § 227(c)(5), Plaintiff is entitled to

        an award ofstatutory damages of$500.00 for each such violation and an injunction

        prohibiting future conduct in violation of the TCPA.

 117.   Since Defendants' violations were committed willfully and knowingly. Plaintiff

        requests an award ofstatutory damages of$1,500.00 under 47 U.S.C.§ 227(c)(5)for

        each such violation.


 Wherefore, the Plaintiffrequests judgment against each Defendant for:

               1) Actual Damages pursuant to 47 U.S.C. § 227(c)(5);
               2) Statutory Damages in the amount of$1,500 for each such violation
                  pursuant to 47 U.S.C.§ 227(c)(5);
               3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.
               4) Referral to the Virginia Attorney General for prosecution under 47 U.S.C.
                  § 227(g).
               5) Such other relief as the Court may deem just and appropriate.

        COUNT DC- Telephone Consumer Protection Act-47 CFR § 64.1200(a)(2)

 118.   The acts ofthe Defendants constitute violations of the Telephone Consumer

        Protection Act.


 119.   Defendants violated regulations of the TCPA including, but not limited to, the

        following:

        i.   No person or entity may initiate, or cause to be initiated, any telephone call that
             includes or introduces an advertisement or constitutes telemarketing, using an
             automatic telephone dialing system or an artificial or prerecorded voice, to any
             ofthe lines or telephone numbers described in paragraphs (a)(l)(i) through (iii)
             of this section.
                                                                       47 CFR § 64.1200(a)(2).

 120.   Defendants damaged Plaintiff by calling his cellular phone with telemarketing

        messages and using the limited minutes plan and limited text messages plan in

        Plaintiffs cellular telephone plan that Plaintiff purchased.


                                               18
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 19 of 28 PageID# 19




 121.   As a result of Defendants' actions, under 47 U.S.C. § 227(c)(5), Plaintiffis entitled to

        an award ofstatutory damages of$500.00 for each such violation and an injunction

        prohibiting future conduct in violation ofthe TCPA.

 122.   Since Defendants' violations were committed willfully and knowingly, Plaintiff

        requests an award of statutory damages of$1,500.00 under 47 U.S.C. § 227(c)(5)for

        each such violation.

 Wherefore, the Plaintiff requests judgment against each Defendant for:

               1) Actual Damages pursuant to 47 U.S.C. § 227(c)(5);
               2) Statutory Damages in the amount of$1,500 for each such violation
                  pursuant to 47 U.S.C. § 227(c)(5);
               3) Injunctive Reliefto restrain and enjoin Defendant from calling Plaintiff.
               4) Referral to the Virginia Attorney General for prosecution under 47 U.S.C.
                  § 227(g).
               5) Such other relief as the Court may deem just and appropriate.

        COUNT X- Telephone Consumer Protection Act-47 CFR § 64.1200(b)(1)

 123. The acts ofthe Defendants constitute violations ofthe Telephone Consumer

        Protection Act.

 124.   Defendants violated regulations of the TCPA including, but not limited to, the

        following:

        i.   All artificial or prerecorded voice telephone messages shall at the beginning of
             the message, state clearly the identity ofthe business, individuEil, or other entity
             that is responsible for initiating the call. If a business is responsible for initiating
             the call, the name under which the entity is registered to conduct business with
             the State Coiporation Commission(or comparable regulatory authority) must
             be stated.
                                                                          47 CFR § 64.1200(b)(1).

 125. Since Defendants did not properly identify themselves to Plaintiff during the

        prerecorded message. Defendants' conduct damaged Plaintiff by forcing him to incur

        expenses to conduct further research to determine who was actually calling Plaintiff.



                                                 19
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 20 of 28 PageID# 20




 126.   As a result of Defendants' actions, under 47 U.S.C. § 227(c)(5), Plaintiff is entitled to

        an award ofstatutory damages of$500.00 for each such violation and an injunction

        prohibiting future conduct in violation of the TCPA.

 127.   Since Defendants' violations were committed willfully and knowingly. Plaintiff

        requests an award ofstatutory damages of$1,500.00 under 47 U.S.C. § 227(c)(5)for

        each such violation.

 Wherefore, the Plaintiff requests judgment against each Defendant for:

               1) Actual Damages pursuant to 47 U.S.C. § 227(c)(5);
               2) Statutory Damages in the amount of$1,500 for each such violation
                  pursuant to 47 U.S.C. § 227(c)(5);
               3) Injunctive Reliefto restrain and enjoin Defendant from placing caUs
                  without proper identification.
               4) Referral to Ae Virginia Attorney General for prosecution under 47 U.S.C.
                  § 227(g).
               5) Such other relief as the Court may deem just and appropriate.

        COUNT XI-Telephone Consumer Protection Act-47 CFR § 64.1200(b)(3)

 128.   The acts ofthe Defendants constitute violations ofthe Telephone Consumer

        Protection Act.

 129. Defendants violated regulations ofthe TCPA including, but not limited to, the

        following:

        i.   In every case where the artificial or prerecorded voice telephone message
             includes or introduces an advertisement or constitutes telemarketing and is
             delivered to a residential telephone line or any ofthe lines or telephone
             numbers described in paragraphs (a)(l)(i) through (iii), provide an automated,
             interactive voice- and/or key press-activated opt-out mechanism for the called
             person to make a do-not-caU request.
                                                                       47 CFR § 64.1200(b)(3).

 130. Since Defendants did not provide an opt-out mechanism to Plaintiff during the

        prerecorded message. Defendants' conduct damaged PlaintifFby forcing him to incur

        expenses from further phone calls to Plaintiffs cellular telephone.


                                               20
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 21 of 28 PageID# 21




 131.   As a result of Defendants' actions, under 47 U.S.C.§ 227(c)(5), Plaintiff is entitled to

        an award of statutory damages of$500.00 for each such violation and an injunction

        prohibiting future conduct in violation of the TCPA.

 132.   Since Defendants' violations were committed willfully and knowingly. Plaintiff

        requests an award ofstatutory damages of$1,500.00 under 47 U.S.C. § 227(c)(5)for

        each such violation.


 Wherefore, the Plaintiff requests judgment against each Defendant for:

               1) Actual Damages pursuant to 47 U.S.C. § 227(c)(a
               2) Statutory Damages in the amount of$1,500 for each such violation
                  pursuant to 47 U.S.C.§ 227(c)(5);
               3) Injunctive Relief to restrain and enjoin Defendant from placing calls
                  without an interactive opt-out mechanism.
               4) Referral to the Virginia Attorney General for prosecution under 47 U.S.C.
                  § 227(g).
               5) Such other relief as the Court may deem just and appropriate.

        COUNT Xn-Telephone Consumer Protection Act-47 CFR § 64.1200(c)(2)

 133.   The acts of the Defendants constitute violations of the Telephone Consumer

        Protection Act.


 134.   Defendants violated regulations of the TCPA including, but not limited to, the

        following:

         i.   No person or entity shall initiate any telephone solicitation to a residential
              telephone subscriber who has registered his or her telephone number on the
              national do-not-call registry of persons who do not wish to receive telephone
              solicitations that is maintained by the Federal Government.
                                                                        47 CFR § 64.1200(c)(2).

        ii.   The rules set forth in paragraph(c)and(d)of this section [47 CFR § 64.1200]
              are applicable to any person or entity making telephone solicitations or
              telemarketing calls to wireless telephone numbers to the extent described in the
              Conmiission's Report and Order, CG Docket No. 02-278, FCC 03-153,"Rules
              and Regulations Implementing the Telephone Consumer Protection Act of
              1991."
                                                                         47 CFR § 64.1200(e).


                                              21
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 22 of 28 PageID# 22




 135.    Since Defendants called PlaintiflPs cellular telephone while his telephone was on the

         National Do Not Call Registry, Defendants' conduct damaged Plaintiff by forcing

         him to incur expenses from further phone calls and text messages to Plaintiffs

         cellular telephone.

 136.    As a result of Defendants' actions, under 47 U.S.C. § 227(c)(5), Plaintiffis entitled to

         an award ofstatutory damages of$500.00 for each such violation and an injunction

         prohibiting future conduct in violation ofthe TCPA.

 137.    Since Defendants' violations were committed willfully and knowingly, Plaintiff

         requests an award ofstatutory damages of$1,500.00 under 47 U.S.C. § 227(c)(5)for

         each such violation.

 Wherefore, the Plaintiff requests judgment against each Defendant for:

                1) Actual Damages pursuant to 47 U.S.C. § 227(c)(5);
                2) Statutory Damages in the amount of$1,500 for each such violation
                   pursuant to 47 U.S.C. § 227(c)(5);
                3) Injunctive Relief to restrain and enjoin Defendant from placing calls to
                   numbers on the National Do Not Call Registry.
                4) Referral to the Virginia Attorney General for prosecution under 47 U.S.C.
                      § 227(g).
                5) Such other relief as the Court may deem just and appropriate.

        COUNT Xin-Telephone Consumer Protection Act-47 CFR § 64.1200(d)(1)

 138. The acts of the Defendants constitute violations ofthe Telephone Consumer

         Protection Act.

 139.    Defendants violated regulations of the TCPA including, but not limited to, the

         following:

        iv.   Written policy. Persons or entities making caUs for telemarketing purposes
              must have a written policy, available upon demand,for maintaining a do-not-
              call list.
                                                                       47 CFR § 64.1200(d)(1).


                                               22
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 23 of 28 PageID# 23




 140.    Defendants do not have a written poliq^, available upon demand,for maintaining a

         do-not-call list.

 141.    As a result ofDefendants' actions, under 47 U.S.C. § 227(c)(5), Plaintiffis entitled to

         an award of statutory damages of$500.00 "for each such violation" and an

         injunction prohibiting future conduct in violation ofthe TCPA.

 142.    Since Defendants' violations were committed willfully and knowingly. Plaintiff

         requests an award ofstatutory damages of$1,500.00 under 47 U.S.C. § 227(c)(5)for

         each such violation.

 Wherefore, the Plaintiff requests judgment against each Defendant for:

                1) Actual Damages pursuant to 47 U.S.C. § 227(c)(5);
                2) Statutory Damages in the amount of$1,500 for each such violation
                   pursuant to 47 U.S.C. § 227(c)(5);
                3) Injunctive Reliefto restrain and enjoin Defendant from placing calls
                   without a written policy, available upon demand, for maintaining a do-
                     not-call list.
                4) Referral to the Virginia Attorney General for prosecution under 47 U.S.C.
                   § 227(g).
                5) Such other relief as the Court may deem just and appropriate.

        COUNT XIV - Telephone Consumer Protection Act-47 CFR § 64.1200(d)(2)

 143.    The acts ofthe Defendants constitute violations ofthe Telephone Consumer

         Protection Act.

 144.    Defendants violated regulations of the TCPA including, but not limited to, the

         foUowing:

         V.   Training of personnel engaged in telemarketing. Personnel engaged in any
              aspect oftelemarketing must be informed and trained in the existence and use
              ofthe do-not-call list.
                                                                       47 CFR § 64.1200(d)(2).

 145.    Defendants do not inform and train personnel in the existence and use ofthe do-not-



                                               23
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 24 of 28 PageID# 24




        call list.


 146.   As a result of Defendants' actions, under 47 U.S.C. § 227(c)(5), Plaintiff is entitled to

        an award of statutory damages of$500.00 "for each such violation" and an

        injunction prohibiting future conduct in violation ofthe TCPA.

 147.   Since Defendants' violations were committed willfully and knowingly, Plaintiff

        requests an award ofstatutory damages of$1,500.00 under 47 U.S.C. § 227(c)(5)for

        each such violation.


 Wherefore, the Plaintiff requests judgment against each Defendant for

                 1) Actual Damages pursuant to 47 U.S.C. § 227(c)(5);
                2) Statutory Damages in the amount of$1,500 for each such violation
                   pursuant to 47 U.S.C. § 227(c)(5);
                3) Injunctive Relief to restrain and enjoin Defendant from placing calls with
                   personnel who are not informed and trained in the existence and use of
                     the do-not-call list.
                4) Referral to the Virginia Attorney General for prosecution under 47 U.S.C.
                   § 227(g).
                5) Such other relief as the Court may deem just and appropriate.

        COUNT XV -Telephone Consniner Protection Act-47 CFR § 64.1200(d)(4)

 148.   The acts of the Defendants constitute violations of the Telephone Consumer

        Protection Act.


 149.   Defendants violated regulations of the TCPA including, but not limited to, the

        following:

        vi.   Identification of sellers and telemarketers. A person or entity making a call for
              telemarketing purposes must provide the called party with the name ofthe
              individual caller, the name of the person or entity on whose behalf the call is
              being made, and a telephone number or address at which the person or entity
              may be contacted.
                                                                     47 CFR § 64.1200(d)(4).
 150.   Since Defendants did not identify the name of the caller. Defendants' conduct

        damaged Plaintiff by forcing him to incur expenses to determine who called



                                               24
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 25 of 28 PageID# 25




        Plaintiffs cellular telephone.

 151.   Since Defendants did not identify the name ofthe entity on whose behalf the call is

        being made,Defendants' conduct damaged Plaintiff by forcing him to incur expenses

        to determine who called Plaintiffs cellular telephone.

 152.   Since Defendants did not identify the telephone number ofthe caller, Defendants'

        conduct damaged Plaintiff by forcing him to incur expenses to determine who called

        Plaintiffs cellular telephone.

 153.   Since Defendants did not identify the address of the caller. Defendants' conduct

        damaged Plaintiffby forcing him to incur expenses to determine who called

        Plaintiffs cellular telephone.

 154.   As a result of Defendants' actions, under 47 U.S.C. § 227(c)(5), Plaintiff is entitled to

        an award ofstatutory damages of$500.00 "for each such violation" and an

        injunction prohibiting future conduct in violation ofthe TCPA.

 155.   Since Defendants' violations were committed willfully and knowingly. Plaintiff

        requests an award ofstatutory damages of$1,500.00 under 47 U.S.C. § 227(c)(5)for

        each such violation.

 Wherefore, the Plaintiff requests judgment against each Defendant for:

               1) Actual Damages pursuant to 47 U.S.C. § 227(c)(5);
               2) Statutory Damages in the amount of$1,500 for each such violation
                  pursuant to 47 U.S.C. § 227(c)(5);
               3) Injunctive Relief to restrain and enjoin Defendant from placing calls
                  without proper identification.
               4) Referral to the Virginia Attorney General for prosecution under 47 U.S.C.
                  § 227(g).
               5) Such other relief as the Court may deem just and appropriate.

                     COUNT XVI- VTPPA Va. Stat. Ann.§ 59.1-511

 156. The Plaintiff reasserts the facts and allegations contained in all ofthe proceeding

                                               25
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 26 of 28 PageID# 26




        paragraphs and incorporates them into this Count.

 157.   Defendants initiated, or caused to be initiated, a telephone solicitation call at any

        time other than between 8:00 a.m. and 9:00 p.m. local time at Plaintiffs location.

 158.   Defendant did not obtain the prior consent of Plaintiff.

 159.   Defendants are in willful violation of Va. Stat. Ann.§ 59.1-511.

 160.   As a result ofsuch conduct and actions, the Plaintiff has suffered actual damages.

 161. The Plaintiff is entitled to an award of statutory damages in the amount of$5,000 per

        violation pursuant to Va. Stat. Ann. § 59,1-515.

 Wherefore, the Plaintiff requests judgment against each Defendant for:

               1) Statutory Damages in the amount of$5,000 for each violation;
               2) Injunctive Relief to restrain and enjoin Defendants from placing telephone
                  solicitation calls at any time other than between 8:00 a.m. and 9:00 p.m.
                  local time at the called party's location;
               3) Attorney fees and costs;
               4) Such other relief as the Court may deem just and appropriate.

                     COUNT xvn - VTPPA Va. Stat. Ann.§ 59.1-512

 162.   The Plaintiff reasserts the facts and allegations contained m all ofthe proceeding

        paragraphs and incorporates them into this Count.

 163. Defendants did not identify themselves by their first and last names during the

        solicitations.

 164.   Defendants did not identify the name ofthe person on whose behalfthe telephone

        solicitation call is being made promptly upon making contact with Plaintiff.

 165.   Defendants are in willful violation of Va. Stat. Ann. § 59.1-512.

 166.   As a result ofsuch conduct and actions, the Plaintiff has suffered actual damages.

 167.   The Plaintiff is entitled to an award ofstatutory damages in the amount of$5,000 per

        violation pursuant to Va. Stat. Ann.§ 59.1-515.


                                               26
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 27 of 28 PageID# 27




 Wherefore, the Plaintiff requests judgment against each Defendant for:

               1)   Statutory Damages in the amount of$5,000 for each violation;
               2)   Injunctive Relief to restrain and enjoin Defendants from further violations;
               3)   Attorney fees and court costs;
               4)   Such other relief as the Court may deem just and appropriate,

                     COUNT xvra - VTPPA Va. Stat. Ann.§ 59.1-514

 168. The Plaintiffreasserts the facts and allegations contained in all ofthe proceeding

        paragraphs and incorporates them into this Count.

 169.   Defendants initiated, or cause to be initiated, a telephone solicitation call to a

        telephone number on the National Do Not Call Registry maintained by the federal

        government pursuant to the Telemarketing Sales Rule, 16 C.F.R. Part 310, and 47

        C.F.R.§ 64.1200.

 170.   Defendants are in willful violation of Va. Stat. Ann.§ 59.1-514 B.

 171.   As a result ofsuch conduct and actions, the Plaintiff has suffered actual damages.

 172. The Plaintiff is entitled to an award of statutory damages in the amount of$5,000 per

        violation pursuant to Va. Stat. Ann.§ 59.1-515.

 Wherefore, the Plaintiff requests judgment against each Defendant for

               1)   Statutory Damages in the amount of$5,000 for each violation;
               2)   Injunctive Relief to restrain and enjoin Defendants from further violations;
               3)   Attorney fees and costs;
               4)   Such other relief as the Court may deem just and appropriate.




                                               27
Case 2:21-cv-00507-RAJ-DEM Document 1 Filed 09/13/21 Page 28 of 28 PageID# 28




                                        JURY DEMAND


 Plaintiff requests a trial by jury on all Counts.

                                              The Plaintiff,




                                              Christopher M.Laccinole
                                              23 Othmar St.
                                              Narragansett, RI 02882
                                              chrislaccinole@gmail.com

                                       CERTIFICATION


 I declare under penalty ofpeijury that no attorney prepared or assisted in the preparation of
 this document.




                                              Christopher M.Laccinole



                                              Date Executed




                                                28
